             Case 2:20-cv-01070-RSM Document 4 Filed 07/13/20 Page 1 of 4




 1                                                           The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9   STATE OF WASHINGTON,                               NO. 2:20-cv-01070-RSM
10                     Plaintiff,                       INDEX OF DECLARATIONS CITED
                                                        IN SUPPORT OF STATE OF
11      v.                                              WASHINGTON’S
                                                        EMERGENCY MOTION FOR
12   UNITED STATES DEPARTMENT OF                        TEMPORARY RESTRAINING
     HOMELAND SECURITY;                                 ORDER
13   IMMIGRATION AND CUSTOMS
     ENFORCEMENT; CHAD F. WOLF, in his
14   official capacity as Acting Secretary of the
     U.S. Department of Homeland Security; and
15   MATTHEW ALBENCE, in his official
     capacity as Acting Director of U.S. Customs
16   and Immigration Enforcement,
17                     Defendants.
18
      Declarant                                            Appendix Page Range
19    Declaration of Ana Mari Cauce                        1–11
      Declaration of Philip Reid                           12–18
20    Declaration of Asif Chaudhry                         19–32
      Declaration of Janice Lee Yoshiwara                  33–48
21    Declaration of Ivan L. Harrell II                    49–61
      Declaration of Linda Kaminski                        62–69
22    Declaration of Michael P. Meotti                     70–76
23    Declaration of Shouan Pan                            77–84
      Declaration of Linda Schactler                       85–96
24    Declaration of Wendy Stewart                         97–104
      Declaration of Spencer Coates                        105–126
25

26

     INDEX OF DECLARATIONS CITED IN                 1            ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
     SUPPORT OF THE STATE’S                                            800 5th Avenue, Suite 2000
     EMERGENCY MOTION FOR                                               Seattle, WA 98104-3188
     TEMPORARY RESTRAINING ORDER                                             (206) 464-7744
     NO. 2:20-CV-01070-RSM
           Case 2:20-cv-01070-RSM Document 4 Filed 07/13/20 Page 2 of 4




 1         DATED this 13th day of July, 2020.
 2
                                                ROBERT W. FERGUSON
 3
                                                Attorney General
 4
                                                /s/ Lauryn K. Fraas
 5                                              LAURYN K. FRAAS, WSBA #53238
                                                KRISTIN BENESKI, WSBA #45478
 6                                              SPENCER W. COATES, WSBA #49683
                                                Assistant Attorneys General
 7                                              lauryn.fraas@atg.wa.gov (206) 521-5811
                                                kristin.beneski@atg.wa.gov
 8                                              spencer.coates@atg.wa.gov
                                                Attorneys for Plaintiff State of Washington
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     INDEX OF DECLARATIONS CITED IN             2               ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
     SUPPORT OF THE STATE’S                                           800 5th Avenue, Suite 2000
     EMERGENCY MOTION FOR                                              Seattle, WA 98104-3188
     TEMPORARY RESTRAINING ORDER                                            (206) 464-7744
     NO. 2:20-CV-01070-RSM
              Case 2:20-cv-01070-RSM Document 4 Filed 07/13/20 Page 3 of 4




 1                                   DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically filed
 3   with the Clerk of the Court using the Court’s CM/ECF System which will send notification to all
 4   counsel of record. Counsel further certifies:
 5          (1) a copy of the TRO Motion, the supporting declarations and exhibits, and the proposed
 6   order will be emailed to the Department of Justice promptly upon filing to the following email
 7   addresses: Rayford.Farquhar@usdoj.gov and Brian.Moran@usdoj.gov;
 8          (2) a copy of the TRO Motion, the supporting declarations and exhibits, and the proposed
 9   order will be served upon Defendants by hand delivery at the following address:
10                   United States Attorney’s Office
11                   Western District of Washington
                     700 Stewart Street, Suite 5220
12                   Seattle, WA 98101-1271;

13           and (3) a copy of the TRO motion, the supporting declarations and exhibits, and the

14   proposed order will be served upon the federal Defendants via FedEx overnight mail, addressed

15   as follows:

16                   U.S. Department of Homeland Security
                     2707 Martin Luther King Jr. Avenue SE, Mail Stop 0485
17                   Washington, DC 20528-0485

18                   U.S. Immigration and Customs Enforcement
                     Office of the Principal Legal Advisor
19                   500 12th Street SW, Mail Stop 5902
20                   Washington, DC 20536-5902

21                   Chad F. Wolf
                     Acting Secretary of Homeland Security
22                   U.S. Department of Homeland Security
                     2707 Martin Luther King Jr. Avenue SE, Mail Stop 0485
23                   Washington, DC 20528-0485

24                   Matthew Albence
                     Deputy Director
25                   U.S. Immigration and Customs Enforcement
                     500 12th Street SW
26                   Washington, DC 20536

      INDEX OF DECLARATIONS CITED IN                   3              ATTORNEY GENERAL OF WASHINGTON
                                                                           Complex Litigation Division
      SUPPORT OF THE STATE’S                                                800 5th Avenue, Suite 2000
      EMERGENCY MOTION FOR                                                   Seattle, WA 98104-3188
      TEMPORARY RESTRAINING ORDER                                                 (206) 464-7744
      NO. 2:20-CV-01070-RSM
           Case 2:20-cv-01070-RSM Document 4 Filed 07/13/20 Page 4 of 4




 1               DATED this 13th day of July, 2020, at Seattle, Washington.
 2
                                                 /s/ Lauryn K. Fraas
 3                                               LAURYN K. FRAAS, WSBA #53238
                                                 Assistant Attorney General
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     INDEX OF DECLARATIONS CITED IN             4              ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
     SUPPORT OF THE STATE’S                                          800 5th Avenue, Suite 2000
     EMERGENCY MOTION FOR                                             Seattle, WA 98104-3188
     TEMPORARY RESTRAINING ORDER                                           (206) 464-7744
     NO. 2:20-CV-01070-RSM
